PARR, j.
Epitomized Opinion
First Publication of this Opinion
This is an action for personal injuries by one Rozenblad. The plaintiff fell while going to work and injured his knee. The evidence disclosed that it was rather dark at the time of the accident and that the sidewalk was covered with ice. In his petition the plaintiff claimed that there was a hole in the sidewalk of which the defendant had knowledge, and for which it was responsible. At the trial the signed statements of the plaintiff and his witness were introduced in evidence which were greatly at variance from the testimony given. The plaintiff’s statement seemed to indicate that he had fallen on the icy sidewalk. There was also a great variance as to the place of the accident. The jury returned a verdict for het defendant. Pláintiff prosecuted error. In the judgment of the lower court, the Court of Appeals held:
1. That in view of the inconsistent stories told by plaintiff and his witness the jury was justified in discrediting this evidence and in rendering a verdict for defendant.
2. That no error was committed by the court in permitting counsel in his cross-examination to call the attention! of the witness to the fact that he had taken an oath to tell the truth.